Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The IDS dated 7/12/2021, 11/16/2020 were received and considered.
Claims 21-40 are pending.

Claim Objections
Claims 29 and 38 are objected to because of the following informalities:    
Regarding claims 29 and 38, line 5, “node, , and (3)” should be replaced with “node, and (3)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-22, 26-31 and 35-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0184603 A1 to Pearson et al. (Pearson).
Regarding claim 21, Pearson discloses determining, by an ith node on a target routing path and based on a first mapping, a first quantum key of N first quantum keys corresponding to the ith node, wherein the first quantum key is obtained by the ith node for sharing between the ith node and an (i-1)th node on the target routing path (determine secret bits shared with predecessor node, ¶50), the first mapping comprises N one-to-one correspondences between N routing paths passing through the ith node (routing path shown in Fig. 5C is one of many routing paths, Fig. 4B) and the N first quantum keys (one-to-one mapping shown in Fig. 5C; note that more or fewer nodes are possible, ¶48), the target routing path is comprised in the N routing paths (path from node A to E, Fig. 5C); determining, by the ith node based on a second mapping, a second quantum key of N second quantum keys corresponding to the ith node, wherein the second quantum key corresponding to the ith node on the target routing path is obtained by the ith node for sharing between the ith node and an (i+1)th node on the target routing path (determine secret bits shared with next hop, ¶51), the second mapping comprises N one-to-one correspondences between the N routing paths passing through the ith node (routing path shown in Fig. 5C is one of many routing paths, Fig. 4B) and the N second quantum keys (one-to-one mapping shown in Fig. 5C; note that more or fewer nodes are possible, ¶48); and generating, by the ith node based on the first quantum key corresponding to the ith node (block a1, ¶51 and Fig. 5D) and the second quantum key corresponding to the ith node (block a2, ¶51 and Fig. 5D), a third quantum key corresponding to the ith node on the target routing path (                        
                            
                                
                                    a
                                
                                
                                    1
                                
                            
                            ⨁
                            
                                
                                    a
                                
                                
                                    2
                                
                            
                        
                    , Fig. 5D, 555 and ¶51).
Regarding claim 30, the claim is similar in scope to claim 21 and is therefore rejected using a similar rationale.
Regarding claim 39, the claim is similar in scope to claim 21 and is therefore rejected using a similar rationale.
Regarding claims 22 and 31, Pearson discloses sending, by the ith node, the third quantum key to a destination node on the target routing path (                        
                            
                                
                                    a
                                
                                
                                    1
                                
                            
                            ⨁
                            
                                
                                    a
                                
                                
                                    2
                                
                            
                        
                     sent to node A).
Regarding claims 26 and 35, Pearson discloses wherein if N is greater than 1, for a first routing path and a second routing path in the N routing paths passing through the ith node (routing path shown in Fig. 5C is one of many routing paths, Fig. 4B), a first quantum key corresponding to the ith node on the first routing path is different from a first quantum key corresponding to the ith node on the second routing path (paths are decided, followed by a quantum key reservation, ¶50; as such, an additional path will utilize a different quantum key based on the first quantum key being consumed); and a second quantum key corresponding to the ith node on the first routing path is different from a second quantum key corresponding to the ith node on the second routing path (paths are decided, followed by a quantum key reservation, ¶50; as such, an additional path will utilize a different quantum key based on the first quantum key being consumed; see also ¶35 and ¶65 describing the secret bit pool). 
Regarding claims 27 and 36, Pearson discloses wherein the first quantum key corresponding to the ith node is determined based on: (1) indication information received by the ith node from a centralized controller or the (i-1)th node, or (2) network topology information of a quantum communication system and a first preset rule (determined by path identifying ith node as negotiating blocks of shared bits, ¶50).  
Regarding claims 28 and 37, Pearson discloses wherein the second quantum key corresponding to the ith node is determined based on: (1) indication information received by the ith node from a centralized controller or the (i+1)th node (received from negotiation with next hop, ¶50; see also Fig. 5C), or (2) network topology information of a quantum communication system and a second preset rule. 
Regarding claims 29 and 38, Pearson discloses wherein the first quantum key is further determined based on a ranking of W routing paths, and wherein the ranking of the W routing paths is determined by the ith node based on one or more of (1) a ranking relationship between W index numbers of W routing paths passing through the ith node and the (i+1)th node, (2) a ranking of the W routing paths passing through the ith node and the (i+1)th node (first quantum key depends on the path chosen, including shortest path calculated by each node; see ¶46), and (3) a ranking relationship between W index numbers of an (i+2)th node on W routing paths passing through the ith node and the (i+1)th node.

Claims 21-23, 30-32 and 39-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0286723 A1 to Vig et al. (Vig).
Regarding claim 21, Vig discloses determining, by an ith node on a target routing path and based on a first mapping, a first quantum key of N first quantum keys corresponding to the ith node, wherein the first quantum key is obtained by the ith node for sharing between the ith node (Fig. 5, A2) and an (i-1)th node on the target routing path (A2 and B1 share key k3, ¶38), the first mapping comprises N one-to-one correspondences between N routing paths passing through the ith node (routing path shown in Fig. 5 is one of many possible routing paths, see Fig. 6) and the N first quantum keys (one-to-one mapping shown in Fig. 5), the target routing path is comprised in the N routing paths (path from node P1 to P2, Fig. 5 is one of many possible paths, see Fig. 6); determining, by the ith node based on a second mapping, a second quantum key of N second quantum keys corresponding to the ith node, wherein the second quantum key corresponding to the ith node on the target routing path is obtained by the ith node for sharing between the ith node and an (i+1)th node on the target routing path (A2 and B2 share key k2, Fig. 5, F6), the second mapping comprises N one-to-one correspondences between the N routing paths passing through the ith node (routing path shown in Fig. 5 is one of many routing paths, see Fig. 6) and the N second quantum keys (one-to-one mapping shown in Fig. 5); and generating, by the ith node (Fig. 5, A2) based on the first quantum key corresponding to the ith node (Fig. 5, k3) and the second quantum key corresponding to the ith node (Fig. 5, k2), a third quantum key corresponding to the ith node on the target routing path (                        
                            m
                            a
                            2
                            =
                            k
                            3
                            ⨁
                            k
                            2
                        
                    , ¶38).
Regarding claim 30, the claim is similar in scope to claim 21 and is therefore rejected using a similar rationale.
Regarding claim 39, the claim is similar in scope to claim 21 and is therefore rejected using a similar rationale.
Regarding claims 22 and 31, Vig discloses sending, by the ith node (Fig. 5, A2), the third quantum key (                        
                            m
                            a
                            2
                        
                    ) to a destination node on the target routing path (                        
                            c
                            a
                            2
                            =
                            c
                            b
                            1
                            ⨁
                            m
                            a
                            2
                        
                     sent to node B2, ¶39).
Regarding claims 23 and 32, Vig discloses encrypting, by the ith node (Fig. 5, A2) by using the third quantum key (                        
                            m
                            a
                            2
                        
                    ), a first ciphertext received from the (i-1)th node (                        
                            c
                            b
                            1
                        
                    ); and sending, by the ith node, a second ciphertext corresponding to the ith node to the (i+1)th node (                        
                            c
                            b
                            1
                            ⨁
                            m
                            a
                            2
                        
                    ), wherein the first ciphertext is the second ciphertext sent by and corresponding to the (i-1)th node (                        
                            c
                            b
                            1
                        
                    ), and when i = 1, a 0th node is a source node on the target routing path, and the second ciphertext corresponding to the 0th node is obtained by encrypting a quantum key (                        
                            S
                        
                    ) to be shared between the source node and a destination node on the target routing path by using a second quantum key of the N second quantum keys corresponding to the source node (                        
                            k
                            1
                        
                    ), wherein a second quantum key of the N second quantum keys corresponding to the (i-1)th node (                        
                            k
                            3
                        
                    ) is same as the first quantum key corresponding to the ith node (                        
                            k
                            3
                        
                    , as A2 and B1 are adjacent, see Fig. 5), and the second quantum key corresponding to the ith node (next hop link key,                         
                            k
                            2
                        
                    , see Fig. 5) is same as a first quantum key corresponding to the (i+1)th node (                        
                            k
                            2
                        
                    , see Fig. 5).  
Regarding claim 40, Vig discloses sending, by the ith node (Fig. 5, A2), the third quantum key (                        
                            m
                            a
                            2
                        
                    ) to a destination node on the target routing path (                        
                            c
                            a
                            2
                            =
                            c
                            b
                            1
                            ⨁
                            m
                            a
                            2
                        
                     sent to node B2, ¶39); encrypting, by the ith node (Fig. 5, A2) by using the third quantum key (                        
                            m
                            a
                            2
                        
                    ), a first ciphertext received from the (i-1)th node (                        
                            c
                            b
                            1
                        
                    ); and sending, by the ith node, a second ciphertext corresponding to the ith node to the (i+1)th node (                        
                            c
                            b
                            1
                            ⨁
                            m
                            a
                            2
                        
                    ), wherein the first ciphertext is the second ciphertext sent by and corresponding to the (i-1)th node (                        
                            c
                            b
                            1
                        
                    ), and when i = 1, a 0th node is a source node on the target routing path, and the second ciphertext corresponding to the 0th node is obtained by encrypting a quantum key (                        
                            S
                        
                    ) to be shared between the source node and a destination node on the target routing path by using a second quantum key of the N second quantum keys corresponding to the source node (                        
                            k
                            1
                        
                    ), wherein a second quantum key of the N second quantum keys corresponding to the (i-1)th node (                        
                            k
                            3
                        
                    ) is same as the first quantum key corresponding to the ith node (                        
                            k
                            3
                        
                    , as A2 and B1 are adjacent, see Fig. 5), and the second quantum key corresponding to the ith node (next hop link key,                         
                            k
                            2
                        
                    , see Fig. 5) is same as a first quantum key corresponding to the (i+1)th node (                        
                            k
                            2
                        
                    , see Fig. 5).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Vig, as applied to claims 23 and 32, in view of Pearson.
Regarding claims 24 and 33, Vig lacks a ranking of paths.  However, Pearson teaches a similar system for quantum key distribution wherein the first quantum key is further determined based on a ranking of W routing paths, and wherein the ranking of the W routing paths is determined by the ith node based on a ranking of the W routing paths passing through the ith node and the (i+1)th node (first quantum key depends on the path chosen, including shortest path calculated by each node; see ¶46).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vig such that the first quantum key is further determined based on a ranking of W routing paths, and wherein the ranking of the W routing paths is determined by the ith node based on a ranking of the W routing paths passing through the ith node and the (i+1)th node.  One of ordinary skill in the art would have been motivated to perform such a modification to incorporate the selection of a shortest path to arrive at the paths shown in Figs. 5-6 of Vig, as taught by Pearson.

Allowable Subject Matter
Claims 25 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841. The examiner can normally be reached Monday - Friday, 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Simitoski/               Primary Examiner, Art Unit 2493                                                                                                                                                                                         
June 9, 2022